DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Office Action, received 3-10-2021, is acknowledged.  Claims 9, 21, and 24 have been amended.   Claims 2, 3, 10, and 23 have been canceled.
Claims 9, 21, and 24-28 are pending and under consideration.
Examiner's Notation
It is noted that in claim 28, "The method of any one of claims 26" should be "The method of claim 26".
Rejections/Objections Withdrawn or Moot
The objection to claims 10, and 23 because they depend from rejected claims, is moot in light of the cancelation of the claims.
The rejection of claims 26-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for dependence from canceled claim 1, is withdrawn in light of the amendment of claim 26.
The rejection of claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for how one determines any binding between ILT3 and ILT3 ligand, let alone levels of binding, because there are no reagents/steps for determining binding, is withdrawn in light of the claim amendment.
The objection to Figure 1 under 37 CFR 1.83(a) because it fails to show both ILT3Fc-fusion protein and VSIGI as described in the specification, pages 4-5, Brief Description of Fig. 1, is  withdrawn in light of the amendment of the specification.
The objection to Figure 2 under 37 CFR 1.83(a) because it fails to show NFAT as described in the specification, page 5, Brief Description of Fig. 2, is withdrawn in light of the amendment of the specification.
The objection to Figure 5 under 37 CFR 1.83(a) as described in the specification, page 5, Brief Description of Fig. 5, PI16 is said to be on the cell surface. However, in the figure there is PI16 not attached to the cell surface, but no explanation is in the Brief Description, is withdrawn in light of the Replacement Figure 5.
The rejection of claim 9 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, is withdrawn in light of the claim amendment.
The objection to claims 24 and 25 because they depend from rejected claims, is withdrawn.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	contacting ILT3 ligand with ILT3 in the presence of the substance and determining whether the ILT3 ligand and the ILT3 form a complex;
	wherein the ILT3 is detectably labeled and the determining step is accomplished by detecting the label bound to the ILT3 ligand: or wherein ILT3 ligand is detectably labeled and the determining step is accomplished by detecting the label bound to the ILT3:
	wherein the substance is determined to agonize said binding if more of the complex is determined in the presence of the substance than in the absence of the substance and wherein the substance is determined to antagonize said binding if less of the complex is determined in the presence of the substance than in the absence of the substance; and
	wherein the ILT3 ligand is PI16.

	It is unclear how one determines that binding actually occurred because merely detecting presence of said label, whether it is on the ILT3 or the ILT3 ligand, without a separation step of bound from unbound states, will detect all forms of said labeled moiety, bound and not bound.
	Claims 24-28 depend from claim 21, but do not correct the deficiency.

Conclusion
Claims 21, and 24-28 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 23, 2021